UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4316


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LEANDRE EUGENE HARWELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00287-NCT-1)


Submitted:    October 10, 2008                 Decided:   April 7, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Leandre Eugene Harwell appeals the ninety-four-month

sentence he received after he pled guilty to unlawful possession

of   a       firearm    by   a   convicted         felon.     18   U.S.C.     § 922(g)(1)

(2000).         The district court also imposed a consecutive fourteen-

month sentence for a supervised release violation.                        We affirm.

                 Harwell     contends       that    the     district    court    erred    by

imposing         an     upward     variance        sentence     without       giving     him

reasonable         notice     that     it    might     vary    above    the     sentencing

guideline range.             However, the Supreme Court recently decided

that an upward variance does not require notice under either

Fed. R. Crim. P. 32(h) or Burns v. United States, 501 U.S. 129

(1991).         See Irizarry v. United States, 128 S. Ct. 2198 (2008).

                 We therefore affirm the judgment. *                   We dispense with

oral         argument    because      the    facts     and    legal    contentions       are

adequately        presented      in    the    materials       before    the     court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




         *
       Because appellate counsel’s brief is equivalent to a brief
filed pursuant to Anders v. California, 386 U.S. 738, 744
(1967), Harwell was advised of his right to file a pro se
supplemental brief. He did so, but did not raise any additional
claims of error.      We have examined the entire record for
reversible error and found none.



                                               2